DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 03/06/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The non patent literature document with “Cite No” “AL” (which has been lined through in the annotated IDS) has not been provided, and thus, has not been considered.
Claim Objections
Claims 2, 5, 9, 12, 18 are objected to because of the following informalities:  
In claims 2, 9, "where in" should be – wherein --.
In claims 5, 12, 18, "response to the completion indication" should be -- in response to the completion indication -- or -- responsive to the completion indication --.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the 
Claim 1 is drawn to a method which is within the four statutory categories (i.e., method). Claim 8 is drawn to a computer program product comprising a computer readable storage medium which is within the four statutory categories (i.e., manufacture). Claim 15 is drawn to an apparatus which is within the four statutory categories (i.e., machine).  
Independent claim 1 (which is representative of independent claims 8, 15) recites responsive to receiving a set of EMRs for a set of patients, queueing each EMR in the set of EMRs into one of a plurality of queues based on a set of work types; responsive to receiving a request for work by a processing service indicating a work type to be provided, identifying an EMR from the plurality of queues based on the work type to be provided and a predetermined order of work; dispatching the identified EMR to the processing service; and responsive to receiving a completion indication from the processing service, advancing the EMR to a queue associated with a next work type category or indicating that patient insight for a patient associated with the EMR is complete.
Under its broadest reasonable interpretation, the limitations noted above, as drafted, covers certain methods of organizing human activity (i.e., managing personal behavior or relationships or interactions between people…following rules or instructions), but for the recitation of generic computer components. That is, other than reciting a “data processing system” (claims 1, 8) and “processor” (claim 15), the claim encompasses rules or instructions followed to sort records in a workflow. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 1 has additional limitations (i.e., a data processing system comprising at least one processor and at least one memory). Claim 8 has additional limitations (i.e., a data processing system having a computer program product comprising a computer readable storage medium having a computer readable program). Claim 15 has additional limitations (i.e., an apparatus comprising at least one processor, at least one memory). Looking to the specifications, a data processing system comprising at 
The additional elements noted above have been reevaluated under step 2B and do not provide “significantly more” when taken either individually or as an ordered combination. The use of a general purpose computer or computers (i.e., a data processing system comprising at least one processor, at least one memory/computer readable storage medium, instructions/software) does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Also, the limitations of receiving and transmitting data over a computer network has been recognized by the courts as well-understood, routine, and conventional elements/functions and conventional elements/functions cannot provide “significantly more.” See: MPEP § 2106.05(d)(II). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed calculations to the healthcare industry which does not impose meaningful limits on the scope of the claim. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception. 
Dependent claims 2-10, 9-14, 16-20 include all the limitations of the parent claims and further elaborate on the abstract idea discussed above and incorporated herein. 
Claims 2-10, 9-14, 16-20 further define the analysis and organization of data for the performance of the abstract idea and do not recite any additional elements. Thus, the claims do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Skowronski et al. (U.S. Patent App. Pub. No. US 2014/0019162 A1, hereinafter referred to as "Skowronski") in view of Gonzalez et al. (U.S. Patent App. Pub. No. US 2019/0035503 A1, hereinafter referred to as "Gonzalez").
Regarding claim 1, Skowronski teaches a method, in a data processing system, for comprising at least one processor and at least one memory, wherein the at least one memory comprises instructions that are executed by the at least one processor to configure the at least one processor to implement an anticipatory analytics processing mechanism (Skowronski: ¶ 0053) for processing electronic medical records (EMRs) of a set of patients using anticipatory analytics to provide patient insights, the method comprising: 
responsive to receiving a set of EMRs for a set of patients, queueing each EMR in the set of EMRs into one of a plurality of queues based on a set of work types (Skowronski: ¶ 0101-0103); 
Yet, Skowronski does not explicitly teach, but Gonzalez teaches, in the same field of endeavor, 
responsive to receiving a request for work by a processing service (Gonzalez: figure 1, i.e., Examiner interprets the “Client device” 110N as the claimed processing service; ¶ 0030) indicating a work type to be provided, identifying an EMR from the plurality of queues based on the work type to be provided and a predetermined order of work (Gonzalez: ¶ 0053, i.e., “A search bar 322 allows the user to search for a task record, such as based on keyword or other information related to a task record”); 
dispatching the identified EMR to the processing service (Gonzalez: figure 3, i.e., Examiner interprets the listing of the task record 320 identified by the search 322 in GUI 302 of a client device as the claimed dispatching the identified EMR to the processing service; ¶ 0032, i.e., “the displaying of a GUI of the software application 104 refers to the outputting or other rendering of the GUI on one of the client devices”; ¶ 0053); and 
responsive to receiving a completion indication from the processing service (Gonzalez: ¶ 0103; ¶ 0115, i.e., “a change of status of the task is received. The change of the status of the task may be received as second input from a second client device. The change of status of the task may be data indicating that some or all of the task has been performed, such as by the user of the health care system to which the task was assigned. For example, the change of status of the task may indicate that the status of the task has changed from “pending” to “completed.””), advancing the EMR to a queue associated with a next work type category or indicating that patient insight for a patient associated with the EMR is complete (Gonzalez: ¶ 0104; ¶ 0115, i.e., Examiner interprets “the task record is updated according to the change of the status of the task” as the claimed indicating that patient insight for a patient associated with the EMR is complete because “the status of the task has changed from “pending” to “completed.””).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the identifying an EMR from the plurality of queues based on the work type to be provided and a predetermined order of work, dispatching the identified EMR to the processing service, indicating that patient insight for a patient associated with the EMR is complete, as taught by Gonzalez, within the system of Skowronski, with the motivation to “communicate task status updates and supply usage among one or multiple persons in a health care team” (Gonzalez: ¶ 0024).
Regarding claim 2, Skowronski and Gonzalez teach the method of claim 1, where in the set of work types comprises a Notes type, a Summary type, and a Delivery type (Skowronski: ¶ 0065, i.e., Examiner interprets the set of work types comprising a Notes type, a Summary type, and a Delivery type is not functionally related (i.e., design choice) to the queueing EMRs into one of a plurality of queues based on a set of work types and does not distinguish the claimed invention from the prior art. Skowronski teaches “prioritize or rank each encounter based on its probable urgency (e.g., prioritize or rank each patient based on the urgency of their respective medical issues),” which a person having ordinary skill in the art would have understood could include the claimed Notes type, a Summary type, and a Delivery type).
The obviousness of combining the teachings of Skowronski and Gonzalez are discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 3, Skowronski and Gonzalez teach the method of claim 1, wherein dispatching the identified EMR to the processing service comprises: 
dynamically calculating queue search window extents for past appointment, just-missed appointment, imminent appointment, or future appointment based on the current time-of-day with respect to a request for work from a processing service (Skowronski: ¶ 0104, i.e., Examiner interprets “the length of time that encounter has been waiting in the queue” as the claimed queue search window extents for imminent appointments because the time is based on the current time which is when the Nurse is logged in for work) to facilitate selection of an EMR (Examiner interprets the reason for dynamically calculating queue search window extents (i.e., “to facilitate selection of an EMR”) as intended use, or result of the “calculating” step, and the limitation does not provide patentable distinction over the cited prior art because it is not required to occur).
The obviousness of combining the teachings of Skowronski and Gonzalez are discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 4, Skowronski and Gonzalez teach the method of claim 1, wherein the predetermined order of work comprises, in order, high-priority EMRs, imminent EMRs, just-missed EMRs, low-priority EMRs, future EMRs, and past EMRs (Skowronski: ¶ 0100, i.e., Examiner interprets the predetermined order of work comprising, in order, high-priority EMRs, imminent EMRs, just-missed EMRs, low-priority EMRs, future EMRs, and past EMRs is not functionally related (i.e., design choice) to the predetermined order of work comprising priorities and does not distinguish the claimed invention from the prior art. Skowronski teaches “prioritize or rank each encounter based on its probable urgency (e.g., prioritize or rank each patient based on the urgency of their respective medical issues),” which in the context of Gonzalez, a person having ordinary skill in the art would have understood could include the claimed order of high-priority EMRs, imminent EMRs, just-missed EMRs, low-priority EMRs, future EMRs, and past EMRs).

Regarding claim 5, Skowronski and Gonzalez teach the method of claim 1, wherein the completion indication is completion of a Notes analysis (Skowronski: figure 14b, i.e., Examiner interprets the user clicking the “Add Call Note and Save” button 1304 as the claimed completion of a Notes analysis because the user has completed analyzing the “Call Note”; ¶ 0112-0115) and wherein, response to the completion indication being the completion of the Notes analysis, the EMR is advanced to a Summary type queue (Examiner interprets Gonzalez to teach this limitation because Gonzalez teaches the alternative in claim 1 (i.e., “indicating that patient insight for a patient associated with the EMR is complete”) and the elements recited in this claim (i.e., “the EMR is advanced to a Summary type queue”) are recited in the alternative (i.e., “advancing the EMR to a queue associated with a next work type category” in claim 1) and thus, the prior art need not disclose every alternative to be encompassed by the claim limitation).
The obviousness of combining the teachings of Skowronski and Gonzalez are discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 6, Skowronski and Gonzalez teach the method of claim 1, wherein the completion indication is completion of a Summary (Skowronski: figure 14b, i.e., Examiner interprets the user clicking the “Confirm” button 1418 as the claimed completion of a Summary because the user has completed summarizing the “Triage Notes”; ¶ 0112-0115) and wherein, response to the completion indication being the completion of the Summary, the EMR is advanced to a Delivery type queue (Examiner interprets Gonzalez to teach this limitation because Gonzalez teaches the alternative in claim 1 (i.e., “indicating that patient insight for a patient associated with the EMR is complete”) and the elements recited in this claim (i.e., “the EMR is advanced to a Delivery type queue”) are recited in the alternative (i.e., “advancing the EMR to a queue associated with a next work type category” in claim 1) and thus, the prior art need not disclose every alternative to be encompassed by the claim limitation).
The obviousness of combining the teachings of Skowronski and Gonzalez are discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 7, Skowronski and Gonzalez teach the method of claim 1, wherein the completion indication is completion of a Delivery of patient insights and wherein, responsive to the completion indication being the completion of the Delivery of the patient insight, marking the EMR as having patient insights completed (Gonzalez: figure 8, i.e., Examiner interprets the receipt of the “Completed” status for the task in the 5th row describing “Mail surgical information packet to patient’s home” as the claimed completion of a Delivery of patient insights; ¶ 0081-0082).
The obviousness of combining the teachings of Skowronski and Gonzalez are discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 8, Skowronski teaches a computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed on a data processing system, causes the data processing system to implement an anticipatory analytics processing mechanism (Skowronski: ¶ 0048; ¶ 0053) for processing electronic medical records (EMRs) of a set of patients using anticipatory analytics to provide patient insights, and further causes the data processing system to: 
responsive to receiving a set of EMRs for a set of patients, queue each EMR in the set of EMRs into one of a plurality of queues based on a set of work types (Skowronski: ¶ 0101-0103); 
Yet, Skowronski does not explicitly teach, but Gonzalez teaches, in the same field of endeavor, 
responsive to receiving a request for work by a processing service (Gonzalez: figure 1, i.e., Examiner interprets the “Client device” 110N as the claimed processing service; ¶ 0030) indicating a work type to be provided, identify an EMR from the plurality of queues based on the work type to be provided and a predetermined order of work (Gonzalez: ¶ 0053, i.e., “A search bar 322 allows the user to search for a task record, such as based on keyword or other information related to a task record”); 
dispatch the identified EMR to the processing service (Gonzalez: figure 3, i.e., Examiner interprets the listing of the task record 320 identified by the search 322 in GUI 302 of a client device as the claimed dispatching the identified EMR to the processing service; ¶ 0032, i.e., “the displaying of a GUI of the software application 104 refers to the outputting or other rendering of the GUI on one of the client devices”; ¶ 0053); and 
(Gonzalez: ¶ 0103; ¶ 0115, i.e., “a change of status of the task is received. The change of the status of the task may be received as second input from a second client device. The change of status of the task may be data indicating that some or all of the task has been performed, such as by the user of the health care system to which the task was assigned. For example, the change of status of the task may indicate that the status of the task has changed from “pending” to “completed.””), advance the EMR to a queue associated with a next work type category or indicating that patient insight for a patient associated with the EMR is complete (Gonzalez: ¶ 0104; ¶ 0115, i.e., Examiner interprets “the task record is updated according to the change of the status of the task” as the claimed indicating that patient insight for a patient associated with the EMR is complete because “the status of the task has changed from “pending” to “completed.””).
The obviousness of combining the teachings of Skowronski and Gonzalez are discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 9, claim 9 is analogous to claim 2, and thus, claim 9 is similarly analyzed and rejected in a manner consistent with the rejection of claim 2.
Regarding claim 10, claim 10 is analogous to claim 3, and thus, claim 10 is similarly analyzed and rejected in a manner consistent with the rejection of claim 3.
Regarding claim 11, claim 11 is analogous to claim 4, and thus, claim 11 is similarly analyzed and rejected in a manner consistent with the rejection of claim 4.
Regarding claim 12, claim 12 is analogous to claim 5, and thus, claim 12 is similarly analyzed and rejected in a manner consistent with the rejection of claim 5.
Regarding claim 13, claim 13 is analogous to claim 6, and thus, claim 13 is similarly analyzed and rejected in a manner consistent with the rejection of claim 6.
Regarding claim 14, claim 14 is analogous to claim 7, and thus, claim 14 is similarly analyzed and rejected in a manner consistent with the rejection of claim 7.
Regarding claim 15, Skowronski teaches an apparatus comprising: at least one processor; and at least one memory coupled to the at least one processor, wherein the at least one memory comprises instructions which, when executed by the at least one processor, cause the at least one processor to (Skowronski: ¶ 0053) for processing electronic medical records (EMRs) of a set of patients using anticipatory analytics to provide patient insights, and further cause the at least one processor to: 
responsive to receiving a set of EMRs for a set of patients, queue each EMR in the set of EMRs into one of a plurality of queues based on a set of work types (Skowronski: ¶ 0101-0103); 
Yet, Skowronski does not explicitly teach, but Gonzalez teaches, in the same field of endeavor, 
responsive to receiving a request for work by a processing service (Gonzalez: figure 1, i.e., Examiner interprets the “Client device” 110N as the claimed processing service; ¶ 0030) indicating a work type to be provided, identify an EMR from the plurality of queues based on the work type to be provided and a predetermined order of work (Gonzalez: ¶ 0053, i.e., “A search bar 322 allows the user to search for a task record, such as based on keyword or other information related to a task record”); 
dispatch the identified EMR to the processing service (Gonzalez: figure 3, i.e., Examiner interprets the listing of the task record 320 identified by the search 322 in GUI 302 of a client device as the claimed dispatching the identified EMR to the processing service; ¶ 0032, i.e., “the displaying of a GUI of the software application 104 refers to the outputting or other rendering of the GUI on one of the client devices”; ¶ 0053); and 
responsive to receiving a completion indication from the processing service (Gonzalez: ¶ 0103; ¶ 0115, i.e., “a change of status of the task is received. The change of the status of the task may be received as second input from a second client device. The change of status of the task may be data indicating that some or all of the task has been performed, such as by the user of the health care system to which the task was assigned. For example, the change of status of the task may indicate that the status of the task has changed from “pending” to “completed.””), advance the EMR to a queue associated with a next work type category or indicating that patient insight for a patient associated with the EMR is complete (Gonzalez: ¶ 0104; ¶ 0115, i.e., Examiner interprets “the task record is updated according to the change of the status of the task” as the claimed indicating that patient insight for a patient associated with the EMR is complete because “the status of the task has changed from “pending” to “completed.””).

Regarding claim 16, claim 16 is analogous to claim 3, and thus, claim 16 is similarly analyzed and rejected in a manner consistent with the rejection of claim 3.
Regarding claim 17, claim 17 is analogous to claim 4, and thus, claim 17 is similarly analyzed and rejected in a manner consistent with the rejection of claim 4.
Regarding claim 18, claim 18 is analogous to claim 5, and thus, claim 18 is similarly analyzed and rejected in a manner consistent with the rejection of claim 5.
Regarding claim 19, claim 19 is analogous to claim 6, and thus, claim 19 is similarly analyzed and rejected in a manner consistent with the rejection of claim 6.
Regarding claim 20, claim 20 is analogous to claim 7, and thus, claim 20 is similarly analyzed and rejected in a manner consistent with the rejection of claim 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mukherjee (U.S. Patent App. Pub. No. US 2021/0110912 A1) teaches forwarding a record into its respective workflow stage (i.e., raw image, report, image & report).
CN103189871A teaches queuing tasks for monitoring patients in a hospital environment.
“Evaluating the implementation of a workflow management system in a pharmaceutical setting through the examination of workarounds and system vulnerabilities” teaches routing events in queues in a pharmacist verification workflow.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571) 272-8317.  The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.H./Examiner, Art Unit 3626                       

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626